UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1015



DEBBIE L. SIMPSON,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE COMPANY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-05-1500-3)


Submitted: March 23, 2006                     Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debbie L. Simpson, Appellant Pro Se. Allison Viscardi Richardson,
ALSTON & BIRD, Atlanta, Georgia, Meredith S. Jeffries, ALSTON &
BIRD, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Debbie L. Simpson appeals a district court judgment and

order adopting the magistrate judge’s report and recommendation and

denying her motion for leave to file an amended complaint and

dismissing her complaint.         We have reviewed the record and the

district court’s order and affirm for the reasons of the district

court.    See Simpson v. United Parcel Serv. Co., No. CA-05-1500-3

(D.S.C. Nov. 22, 2005). We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented    in   the

materials      before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -